Citation Nr: 1600535	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  14-16 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a higher level of special monthly compensation (SMC), currently at the "l" level.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to March 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

On his March 2014 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board at a live videoconference hearing.  Subsequently, in a September 2014 letter, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. 
§§ 20.703, 20.704 (2015).


FINDINGS OF FACT

1.  SMC is currently in effect at the "l" level based upon blindness.

2.  The Veteran is considered to have blindness in both eyes having only light perception.  


CONCLUSION OF LAW

The criteria for the "m" level of SMC have been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).
Given the favorable disposition of the claim of entitlement to an increase level of SMC, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Legal Criteria and Analysis

SMC is available when, as the result of service-connected disability, a veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  See 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. 
§§ 3.350, 3.352 (2015).  The rate of SMC varies according to the nature of a veteran's service-connected disabilities.  Basic levels of SMC are listed at 38 U.S.C.A. § 1114(k) (West 2014).  Higher levels of SMC are provided at 38 U.S.C.A. § 1114(l), (m), (n), and (o) (West 2014). 

The Veteran has been granted SMC under 38 U.S.C.A. § 1114(l) (West 2014) based on blindness in both eyes with concentric contraction of the field of vision beyond 5 degrees in both eyes, which is the equivalent of 5/200 visual acuity, effective from March 15, 1996.  38 C.F.R. § 3.350(B)(2) (2015).

The Veteran contends that he is entitled to SMC under 38 U.S.C.A. § 1114(m) (West 2014) because of his blindness in both eyes.  The SMC provided by 38 U.S.C.A. § 1114(m) (West 2014) is payable for blindness in both eyes having only light perception.  38 C.F.R. § 350(C)(iv) (2015). 

In a June 2013 Compensation and Pension (C&P) eyes examination report, the Veteran was diagnosed with bilateral advanced retinitis pigmentosa, posterior subcapsular cataracts, and optic atrophy.  The examiner noted that the Veteran had right eye macular degeneration and in his left eye had macular parafoveal thickening and scarring.  The size of the scotoma in the right eye was all but central 2-3 degrees and in the left eye was reduced to about 1 degree.  The Veteran's right eye, for distance sight, had an uncorrected visual acuity of 20/400 and corrected of 20/60.  For near sight, the Veteran had an uncorrected and corrected visual acuity of 20/200.  For the Veteran's left eye, for distance sight, he had an uncorrected visual acuity of less than 20/400 and corrected for 20/400.  For near sight, the Veteran had an uncorrected visual acuity of 20/400 and corrected for less than 20/400.

The examiner noted that test results showed almost total loss of the right peripheral field, with reduction in all meridians to about 2-3 degrees.  The left field showed similar reduction to about 1 degree.  The right macular OCT exhibited extreme foveal thinning to 135 millimicrons and central scarring at the level of the internal imitating membrane.  Exudative changes were found parafoveally.  The left eye showed prominent irregularity and wrinkling of the macular tissue and parafoveal exudate.  The tissue thickness was 240 millimicrons.

In October 2015, the Board requested a Veterans Health Administration (VHA) opinion concerning the Veteran's blindness and whether it was at least as likely as not that the Veteran's diagnosis of retinitis pigmentosa, with macular degeneration, resulted in the functional equivalent of light perception only.  

In a VHA opinion letter, Dr. Joshi, Chief of Vitreoretinal Surgery at the University of Florida, wrote that as the Veteran had no peripheral field and a miniscule if absent function central visual field, the Veteran would not be able to detect the direction of hand movement in front of him and clinically be light perception only from a functional status.  The physician noted that out of a possible 170 degrees of vision, the Veteran had no light perception in about 167-169 degrees.  The Veteran would need total dependence of another person to take him around and would not be able to identify an object moving toward him in time to avoid it for safety's sake.  Therefore, Dr. Joshi wrote that he would support the Veteran's appeal to be considered as having functionally light perception only vision. 

Based upon the evidence of record detailed above, the Board finds that the Veteran meets the criteria for an increased special monthly compensation rate at the "m" level.  As discussed above, the evidence of record demonstrates that the Veteran's blindness is the functional equivalent of light perception only vision.

Therefore, the medical evidence shows that an SMC rate at the "m" level is warranted.
ORDER

Entitlement to an "m" level of SMC under 38 U.S.C.A. § 1114 (West 2014) is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


